            Case 4:19-cv-00778-LPR Document 26 Filed 03/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WANDA GRIGSBY                                                                           PLAINTIFF

v.                                    No. 4:19-cv-00778-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANT


                           MOTION FOR SUMMARY JUDGMENT

       Defendant, Pulaski County Special School District, by their attorneys, Bequette,

Billingsley & Kees, P.A., for their Motion for Summary Judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure, allege and state:

       1.       There is insufficient evidence to support any of Plaintiff’s claims in this case.

       2.       There are no genuine issues of material fact in this matter. Under controlling law,

Defendant is entitled to summary judgment.

       3.       In support of this Motion, Defendant relies upon the accompanying Memorandum

Brief in Support of its Motion for Summary Judgment, Statement of Undisputed Material Facts,

and upon the entire record in this action.

       4.       The following exhibits are attached hereto and incorporated herein by reference:

                Exhibit 1 – Security Guard Contract 2014

                Exhibit 2 – Safety & Security Training Officer Contract 2015

                Exhibit 3 – Administrative Sergeant Contract 2017

                Exhibit 4 – Reduction in Force Policy

                Exhibit 5 – Workers’ Compensation Notice of Injury

                Exhibit 6 – Plaintiff’s Deposition Transcript

                Exhibit 7(a) – EEOC Charge, April 2018

                Exhibit 7(b) – EEOC Charge, December 2018
         Case 4:19-cv-00778-LPR Document 26 Filed 03/26/21 Page 2 of 2




               Exhibit 8 – Application for Facilitator

               Exhibit 9 – Workers’ Compensation Adjuster Email

               Exhibit 10 – Facilitator Job Description

               Exhibit 11 – David Thomas Coordinator Contract 2017

               Exhibit 12 – PCSSD Employee Contract Salaries

               Exhibit 13 – Interview Memorandum and Scoring Sheet

               Exhibit 14 – Martin Orthopedics Report

               Exhibit 15 – Coordinator Job Classification

               Exhibit 16 – Administrative Sergeant Job Classification

               Exhibit 17 – Interview Assessments

       WHEREFORE, Defendant, Pulaski County Special School District, prays that its Motion

for Summary Judgment be granted; for Defendant’s attorneys’ fees and costs incurred herein; and

for all other appropriate relief to which Defendant may be entitled.

                                             Respectfully submitted,

                                             BEQUETTE, BILLINGSLEY & KEES, P.A.
                                             425 West Capitol Avenue, Suite 3200
                                             Little Rock, AR 72201-3469
                                             Phone: (501) 374-1107
                                             Fax: (501) 374-5092
                                             Email: tstewart@bbpalaw.com

                                             By:            T. “Teddy” Stewart
                                                     T. “Teddy” Stewart, Ark. Bar No. 2018189




                                                 2
